Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-11, 13-19 and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a through-hole extending toward the first surface of the substrate from the second surface of the substrate, and exposing a portion of the buried conductive line, the exposed portion of the buried conductive line extends beyond the bottom surface of the second isolation region toward the second surface of the substrate; a through-via disposed in the through-hole and contacting a bottom surface of the exposed portion of the buried conductive line and a side surface of the exposed portion of the buried conductive line, the side surface of the exposed portion of the buried conductive line is adjacent to the bottom surface of the exposed portion of the buried conductive line; and an insulating liner disposed between an inner sidewall of the through-hole and the through-via”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a through-hole extending from the second 

Regarding claim 22. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an insulating isolation film disposed on a side surface of the buried conductive line and surrounding the buried conductive line, the insulating isolation film exposing a bottom surface of the buried conductive line and a side surface of the buried conductive line, the side surface of the buried conductive line is adjacent to the bottom surface thereof; an insulating liner disposed on a side surface of the through-via and configured to insulate the through-via from the active region of the substrate; and a backside wiring disposed on the second surface of the substrate and connected to the through-via”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Changhyun Yi/Primary Examiner, Art Unit 2826